OPINION AND ORDER
Movant, Timothy R. Futrell, was admitted to the practice of law in the Commonwealth of Kentucky on September 1, 1973. He was subsequently disbarred for a period of five years by Order of this Court on September 4, 1997 (97-SC-394-KB). Movant was ordered not to file an Application for Reinstatement until September 4, 2002.
On December 13, 1990, the Inquiry Tribunal issued a three count charge against Mov-ant with regard to his representation of J.E. and Wanda Perry, alleging that Movant had engaged in illegal conduct involving moral turpitude, conduct involving dishonesty, fraud, deceit or misrepresentation, and that Movant had failed to render appropriate accounts to his client. Movant admits that he pled guilty to and has now been convicted of Misapplication of Entrusted Property, a violation of KRS 517.110, a Class A misdemean- or. This conviction reflects adversely upon Movant’s fitness to practice law, and Movant concedes this. Movant now requests this Court to order that he be suspended from the practice of law for a period of six months to run concurrently with the remaining portion of his five year disbarment. The Kentucky Bar Association does not object to this Motion for Suspension from the Practice of Law. Accordingly, the Motion filed by Mov-ant, Timothy R. Futrell, is hereby adopted.
IT IS THEREFORE ORDERED THAT:
1.) Movant, Timothy R. Futrell, is suspended from the practice of law in this Com*167monwealth for a period of six months, effee-tive from the date of entry of this order, to run concurrently with his disbarment which began on September 4,1997.
2.) Pursuant to SCR 3.450, Movant shall pay any and all costs associated with this disciplinary proceeding.
All concur.
ENTERED: April 14, 1999.
/s/ Joseph E. Lambert Chief Justice